UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 September 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Registrant, Address of I.R.S. Employer Principal Executive Offices Identification State of Commission File Number and Telephone Number Number Incorporation 1-08788 NV ENERGY, INC. 88-0198358 Nevada 6226 West Sahara Avenue Las Vegas, Nevada89146 (702) 402-5000 2-28348 NEVADA POWER COMPANY d/b/a 88-0420104 Nevada NV ENERGY 6226 West Sahara Avenue Las Vegas, Nevada 89146 (702) 402-5000 0-00508 SIERRA PACIFIC POWER COMPANY d/b/a 88-0044418 Nevada NV ENERGY P.O. Box 10100 (6100 Neil Road) Reno, Nevada 89520-0400 (89511) (775) 834-4011 Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo (Response applicable to all registrants) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo(Response applicable to all registrants) Indicate by check mark whether any registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer","accelerated filer”, "non-accelerated filer" and "smaller reporting company"in Rule 12b-2 of the Exchange Act. NV Energy, Inc.: Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting companyo Nevada Power Company: Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting companyo Sierra Pacific Power Company: Large accelerated filer o Accelerated filer o Non-accelerated filer þ Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNo þ (Response applicable to all registrants) Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Class Outstanding at October 28, 2009 Common Stock, $1.00 par value of NV Energy, Inc. 234,684,457Shares NV Energy, Inc. is the sole holder of the 1,000 shares of outstanding Common Stock, $1.00 stated value, of Nevada Power Company. NV Energy, Inc. is the sole holder of the 1,000 shares of outstanding Common Stock, $3.75 stated value, of Sierra Pacific Power Company. This combined Quarterly Report on Form 10-Q is separately filed by NV Energy, Inc., Nevada Power Company and Sierra Pacific Power Company.Information contained in this document relating to Nevada Power Company is filed by NV Energy, Inc. and separately by Nevada Power Company on its own behalf.Nevada Power Company makes no representation as to information relating to NV Energy, Inc. or its subsidiaries, except as it may relate to Nevada Power Company.Information contained in this document relating to Sierra Pacific Power Company is filed by NV Energy, Inc. and separately by Sierra Pacific Power Company on its own behalf.Sierra Pacific Power Company makes no representation as to information relating to NV Energy, Inc. or its subsidiaries, except as it may relate to Sierra Pacific Power Company. 1 Table of Contents NV ENERGY, INC. NEVADA POWER COMPANY SIERRA PACIFIC POWER COMPANY QUARTERLY REPORTS ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2009 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Acronyms and Terms 3 ITEM 1. Financial Statements NV Energy, Inc. Consolidated Balance Sheets – September 30, 2009 and December 31, 2008…………… 4 Consolidated Income Statements – Three Months and Nine Months Ended September 30, 2009 and 2008 5 Consolidated Statements of Cash Flows – Nine Months Ended September 30, 2009 and 2008…………… 6 Nevada Power Company Consolidated Balance Sheets – September 30, 2009 and December 31, 2008…………… 7 Consolidated Income Statements – Three Months and Nine Months Ended September 30, 2009 and 2008 8 Consolidated Statements of Cash Flows – Nine Months Ended September 30, 2009 and 2008…………… 9 Sierra Pacific Power Company Consolidated Balance Sheets – September 30, 2009 and December 31, 2008…………… 10 Consolidated Income Statements – Three Months and Nine Months Ended September 30, 2009 and 2008 11 Consolidated Statements of Cash Flows – Nine Months Ended September 30, 2009 and 2008…………… 12 Condensed Notes to Consolidated Financial Statements…………… 13 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations…………… 29 NV Energy, Inc…………… 34 Nevada Power Company…………… 39 Sierra Pacific Power Company…………… 48 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk…………… 58 ITEM 4 and 4T. Controls and Procedures…………… 58 PART II – OTHER INFORMATION ITEM 1. Legal Proceedings…………… 59 ITEM 1A. Risk Factors…………… 59 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds…………… 59 ITEM 3. Defaults Upon Senior Securities…………… 60 ITEM 4. Submission of Matters to a Vote of Security Holders…………… 60 ITEM 5. Other Information…………… 60 ITEM 6. Exhibits…………… 61 Signature Page and Certifications…………… 62 2 Table of Contents ACRONYMS AND TERMS (The following common acronyms and terms are found in multiple locations within the document) Acronym/Term Meaning 2008 Form 10-K NVE’s, NPC’s and SPPC’s Annual Report on Form 10-K for the year ended December 31, 2008 AFUDC Allowance for Funds Used During Construction or Allowance for Borrowed Funds Used During Construction BCP Bureau of Consumer Protection BOD Board of Directors BTER Base Tariff Energy Rate BTGR Base Tariff General Rate CalPeco California Pacific Electric Company Calpine Calpine Corporation Clark Generating Station 550 megawatt nominally rated William Clark Generating Station Clark Peaking Units 600 megawatt nominally rated peaking units at the William Clark Generating Station CPUC California Public Utilities Commission CWIP Construction Work-In-Progress d/b/a Doing business as DBRS Dominion Bond Rating Service DEAA Deferred Energy Accounting Adjustment DOS Distribution Only Service DSM Demand Side Management Dth Decatherm EEC Ely Energy Center EPA Environmental Protection Agency EPS Earnings Per Share FASB Financial Accounting Standards Board FASC FASB Accounting Standards Codification FERC Federal Energy Regulatory Commission Fitch Fitch Ratings, Ltd. GAAP Accounting Principles Generally Accepted in the United States GRC General Rate Case Harry Allen Generating Station 142 megawatt nominally rated Harry Allen Generating Station Higgins Generating Station 598 megawatt nominally rated Walter M. Higgins, III Generating Station IRP Integrated Resource Plan IRS Internal Revenue Service Lenzie Generating Station 1,102 megawatt nominally rated Chuck Lenzie Generating Station MMBtu Million British Thermal Units Moody’s Moody’s Investors Services, Inc. MW Megawatt MWh Megawatt hour Navajo Generating Station 255 megawatt nominally rated Navajo Generating Station NEICO Nevada Electrical Investment Company Ninth Circuit United States Court of Appeals for the Ninth Circuit NPC Nevada Power Company d/b/a NV Energy NPC’s Indenture NPC’s General and Refunding Mortgage Indenture dated as of May 1, 2001, between NPC and the Bank of New York Mellon, as Trustee NVE NV Energy, Inc. ON Line 250 mile 500 kV transmission line connecting NVE’s northern and southern service territories PEC Portfolio Energy Credit Piñon Pine Piñon Pine Coal Gasification Demonstration Project Portfolio Standard Renewable Energy Portfolio Standard PUCN Public Utilities Commission of Nevada Reid Gardner Generating Station 325 megawatt nominally rated Reid Gardner Generating Station ROE Return on Equity ROR Rate of Return S&P Standard & Poor’s Salt River Salt River Project SEC United States Securities and Exchange Commission Silverhawk Generating Station 395 megawatt nominally rated Silverhawk Generating Station SPPC Sierra Pacific Power Company d/b/a NV Energy SPPC’s Indenture SPPC’s General and Refunding Mortgage Indenture, dated as of May 1, 2001, between SPPC and the Bank of New York Mellon, as Trustee SPR Sierra Pacific Resources TMWA Truckee Meadows Water Authority Tracy Generating Station 541 megawatt nominally rated Frank A. Tracy Generating Station U.S. United States of America Utilities Nevada Power Company and Sierra Pacific Power Company Valmy Generating Station 261 megawatt nominally rated Valmy Generating Station WSPP Western Systems Power Pool 3 Table of Contents NV ENERGY, INC. CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) (Unaudited) September 30, December 31, 2009 2008 ASSETS Utility Plant at Original Cost: Plant in service $ 10,691,636 $ 10,175,741 Less accumulated provision for depreciation 2,824,428 2,603,287 7,867,208 7,572,454 Construction work-in-progress 672,293 605,163 8,539,501 8,177,617 Investments and other property, net 25,106 25,181 Current Assets: Cash and cash equivalents 95,574 54,359 Accounts receivable less allowance for uncollectible accounts: 2009 - $33,493, 2008 - $32,884 528,775 410,184 Deferred energy costs (Note 3) - 50,436 Materials, supplies and fuel, at average cost 121,265 124,271 Risk management assets (Note 6) 30,185 16,118 Current income taxes receivable 13,200 5,487 Deferred income taxes 90,495 49,996 Other 47,031 52,633 926,525 763,484 Deferred Charges and Other Assets: Deferred energy costs (Note 3) 141,568 231,027 Regulatory assets 1,205,872 1,415,286 Regulatory asset for pension plans 366,829 413,544 Risk management assets (Note 6) 21,580 9,959 Other 167,735 169,266 1,903,584 2,239,082 Assets Held for Sale (Note 12) 140,878 142,506 TOTAL ASSETS $ 11,535,594 $ 11,347,870 CAPITALIZATION AND LIABILITIES Capitalization: Common shareholders' equity $ 3,243,820 $ 3,131,186 Long-term debt 5,549,052 5,266,982 8,792,872 8,398,168 Current Liabilities: Current maturities of long-term debt 9,286 9,291 Accounts payable 304,108 400,084 Accrued expenses 125,924 131,720 Risk management liabilities (Note 6) 109,055 313,846 Deferred energy costs (Note 3) 109,183 28,546 Other 66,727 87,060 724,283 970,547 Commitments and Contingencies (Note 7) Deferred Credits and Other Liabilities: Deferred income taxes 1,080,655 920,481 Deferred investment tax credit 23,261 25,923 Accrued retirement benefits 227,760 288,841 Risk management liabilities 1,069 53,403 Regulatory liabilities 366,541 350,526 Other 289,170 315,881 1,988,456 1,955,055 Liabilities Held for Sale (Note 12) 29,983 24,100 TOTAL CAPITALIZATION AND LIABILITIES $ 11,535,594 $ 11,347,870 The accompanying notes are an integral part of the financial statements. 4 Table of Contents NV ENERGY, INC. CONSOLIDATED INCOME STATEMENTS (Dollars in Thousands, Except Per Share Amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 OPERATING REVENUES: Electric $ 1,199,254 $ 1,098,744 $ 2,680,204 $ 2,624,832 Gas 19,745 19,379 132,686 137,125 Other 8 8 25 19 1,219,007 1,118,131 2,812,915 2,761,976 OPERATING EXPENSES: Operation: Fuel for power generation 250,085 332,872 684,474 825,105 Purchased power 313,828 383,329 634,185 828,635 Gas purchased for resale 11,269 13,760 101,457 108,288 Deferral of energy costs - electric - net 73,557 (89,575 ) 213,132 (56,679 ) Deferral of energy costs - gas - net 2,286 (725 ) 1,923 (2,296 ) Other 107,992 105,087 332,555 295,409 Maintenance 20,187 20,337 82,219 64,931 Depreciation and amortization 82,541 59,245 240,912 185,656 Taxes: Income taxes 80,780 61,148 71,208 82,695 Other than income 15,177 13,701 43,577 40,266 957,702 899,179 2,405,642 2,372,010 OPERATING INCOME 261,305 218,952 407,273 389,966 OTHER INCOME (EXPENSE): Allowance for other funds used during construction 4,327 7,865 19,093 32,935 Interest accrued on deferred energy (1,799 ) 2,349 (873 ) 4,042 Other income 7,749 6,583 31,209 24,787 Other expense (2,387 ) (3,007 ) (17,425 ) (10,804 ) Income taxes (1,745 ) (4,263 ) (9,496 ) (16,451 ) 6,145 9,527 22,508 34,509 Total Income Before Interest Charges 267,450 228,479 429,781 424,475 INTEREST CHARGES: Long-term debt 82,865 75,483 244,613 215,826 Other 5,618 8,391 22,230 23,092 Allowance for borrowed funds used during construction (3,679 ) (6,178 ) (15,847 ) (25,418 ) 84,804 77,696 250,996 213,500 NET INCOME $ 182,646 $ 150,783 $ 178,785 $ 210,975 Amount per share basic and diluted - (Note 8) Net Income per share - basic and diluted $ 0.78 $ 0.64 $ 0.76 $ 0.90 Weighted Average Shares of Common Stock Outstanding - basic 234,629,761 234,096,559 234,479,605 233,975,552 Weighted Average Shares of Common Stock Outstanding - diluted 235,368,919 234,655,132 235,025,554 234,499,269 Dividends Declared Per Share of Common Stock $ 0.10 $ 0.08 $ 0.30 $ 0.24 The accompanying notes are an integral part of the financial statements. 5 Table of Contents NV ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Thousands) (Unaudited) Nine Months Ended September 30, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 178,785 $ 210,975 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization 240,912 185,656 Deferred taxes and deferred investment tax credit 115,389 172,425 AFUDC (19,093 ) (32,935 ) Deferred energy costs, net of amortizations 221,321 (63,374 ) Other, net 11,188 13,087 Changes in certain assets and liabilities: Accounts receivable (124,976 ) (139,755 ) Materials, supplies and fuel 3,246 (12,682 ) Other current assets 5,602 4,005 Accounts payable (28,001 ) (33,712 ) Accrued retirement benefits (36,881 ) (13,839 ) Other current liabilities (26,282 ) 33,403 Risk management assets and liabilities 3,175 (1,763 ) Other deferred assets (11,248 ) (34,433 ) Other regulatory assets (52,671 ) (50,702 ) Other deferred liabilities (25,291 ) (12,102 ) Net Cash from Operating Activities 455,175 224,254 CASH FLOWS USED BY INVESTING ACTIVITIES: Additions to utility plant (excluding equity related to AFUDC) (670,023 ) (671,918 ) Customer advances for construction (6,009 ) (11,018 ) Contributions in aid of construction 48,956 57,437 Investments and other property - net (19 ) 4,312 Net Cash used by Investing Activities (627,095 ) (621,187 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of long-term debt 1,273,649 1,420,002 Retirement of long-term debt (994,275 ) (871,987 ) Sale of Common Stock 4,162 5,195 Dividends paid (70,401 ) (56,272 ) Net Cash from Financing Activities 213,135 496,938 Net Increase in Cash and Cash Equivalents 41,215 100,005 Beginning Balance in Cash and Cash Equivalents 54,359 129,140 Ending Balance in Cash and Cash Equivalents $ 95,574 $ 229,145 Supplemental Disclosures of Cash Flow Information: Cash paid during period for: Interest $ 257,593 $ 213,857 Income taxes $ 14 $ 16,897 Significant non-cash investing transactions: Accrued additions to utility plant as of September 30, $ 76,006 $ 85,580 The accompanying notes are an integral part of the financial statements. 6 Table of Contents NEVADA POWER COMPANY CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) (Unaudited) September 30, December 31, 2009 2008 ASSETS Utility Plant at Original Cost: Plant in service $ 7,318,200 $ 6,884,033 Less accumulated provision for depreciation 1,678,057 1,500,502 5,640,143 5,383,531 Construction work-in-progress 557,754 514,096 6,197,897 5,897,627 Investments and other property, net 19,702 19,701 Current Assets: Cash and cash equivalents 30,784 28,594 Accounts receivable less allowance for uncollectible accounts: 2009 - $30,919, 2008 - $30,621 397,908 238,379 Deferred energy costs(Note 3) - 50,436 Materials, supplies and fuel, at average cost 69,933 74,103 Risk management assets (Note 6) 23,754 11,724 Intercompany income taxes receivable 23,556 20,695 Deferred income taxes 44,091 2,682 Other 32,181 34,657 622,207 461,270 Deferred Charges and Other Assets: Deferred energy costs (Note 3) 141,568 231,027 Regulatory assets 839,973 971,354 Regulatory asset for pension plans 178,607 187,894 Risk management assets (Note 6) 17,001 7,346 Other 124,096 127,928 1,301,245 1,525,549 TOTAL ASSETS $ 8,141,051 $ 7,904,147 CAPITALIZATION AND LIABILITIES Capitalization: Common shareholder's equity $ 2,691,551 $ 2,627,567 Long-term debt 3,701,308 3,385,106 6,392,859 6,012,673 Current Liabilities: Current maturities of long-term debt 9,286 8,691 Accounts payable 222,497 262,552 Accounts payable, affiliated companies 26,513 32,901 Accrued expenses 80,300 80,069 Dividends declared 7,500 - Risk management liabilities (Note 6) 65,907 222,856 Deferred energy costs (Note 3) 4,762 - Other 51,639 72,762 468,404 679,831 Commitments and Contingencies (Note 7) Deferred Credits and Other Liabilities: Deferred income taxes 784,098 635,523 Deferred investment tax credit 8,983 10,001 Accrued retirement benefits 74,238 103,023 Risk management liabilities (Note 6) 481 35,241 Regulatory liabilities 200,766 188,709 Other 211,222 239,146 1,279,788 1,211,643 TOTAL CAPITALIZATION AND LIABILITIES $ 8,141,051 $ 7,904,147 The accompanying notes are an integral part of the financial statements. 7 Table of Contents NEVADA POWER COMPANY CONSOLIDATED INCOME STATEMENTS (Dollars in Thousands) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 OPERATING REVENUES: Electric $ 933,520 $ 826,825 $ 1,945,818 $ 1,866,220 OPERATING EXPENSES: Operation: Fuel for power generation 160,960 240,027 455,355 613,968 Purchased power 288,248 319,324 541,746 577,161 Deferral of energy costs-net 46,911 (80,191 ) 144,910 (44,107 ) Other 68,521 69,432 206,771 189,144 Maintenance 12,014 12,469 58,280 42,727 Depreciation and amortization 54,996 37,902 160,869 120,855 Taxes: Income taxes 75,214 54,595 57,702 69,592 Other than income 8,970 8,266 26,394 24,015 715,834 661,824 1,652,027 1,593,355 OPERATING INCOME 217,686 165,001 293,791 272,865 OTHER INCOME (EXPENSE): Allowance for other funds used during construction 3,385 6,543 16,558 21,093 Interest accrued on deferred energy 248 2,803 2,891 5,681 Other income 3,776 4,116 18,726 12,970 Other expense (1,537 ) (2,028 ) (12,335 ) (5,045 ) Income taxes (1,612 ) (3,828 ) (8,155 ) (11,350 ) 4,260 7,606 17,685 23,349 Total Income Before Interest Charges 221,946 172,607 311,476 296,214 INTEREST CHARGES: Long-term debt 56,672 46,662 166,492 129,283 Other 4,498 6,737 17,526 17,952 Allowance for borrowed funds used during construction (2,815 ) (5,128 ) (13,483 ) (16,503 ) 58,355 48,271 170,535 130,732 NET INCOME $ 163,591 $ 124,336 $ 140,941 $ 165,482 The accompanying notes are an integral part of the financial statements. 8 Table of Contents NEVADA POWER COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Thousands) (Unaudited) Nine Months Ended September 30, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 140,941 $ 165,482 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization 160,869 120,855 Deferred taxes and deferred investment tax credit 100,126 89,543 AFUDC (16,558 ) (21,093 ) Deferred energy costs, net of amortizations 144,656 (49,647 ) Other, net (14,497 ) 2,659 Changes in certain assets and liabilities: Accounts receivable (162,390 ) (143,891 ) Materials, supplies and fuel 4,171 (9,531 ) Other current assets 2,476 (1,233 ) Accounts payable 3,323 (21,048 ) Accrued retirement benefits (29,766 ) (1,741 ) Other current liabilities (20,891 ) 38,775 Risk management assets and liabilities 2,113 (989 ) Other deferred assets (8,453 ) (35,291 ) Other regulatory assets (42,348 ) (36,540 ) Other deferred liabilities (30,079 ) (8,113 ) Net Cash from Operating Activities 233,693 88,197 CASH FLOWS USED BY INVESTING ACTIVITIES: Additions to utility plant (excluding equity related to AFUDC) (517,985 ) (506,680 ) Customer advances for construction (1,974 ) (12,951 ) Contributions in aid of construction 42,561 49,108 Investments and other property - net (94 ) 2,719 Net Cash used by Investing Activities (477,492 ) (467,804 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of long-term debt 944,326 878,034 Retirement of long-term debt (628,837 ) (435,787 ) Additional investment by parent company - 133,000 Dividends paid (69,500 ) (54,907 ) Net Cash from Financing Activities 245,989 520,340 Net Increase in Cash and Cash Equivalents 2,190 140,733 Beginning Balance in Cash and Cash Equivalents 28,594 37,001 Ending Balance in Cash and Cash Equivalents $ 30,784 $ 177,734 Supplemental Disclosures of Cash Flow Information: Cash paid during period for: Interest $ 171,955 $ 120,749 Income taxes $ 2 $ 15,534 Significant non-cash investing transactions: Accrued additions to utility plant as of September 30, $ 69,842 $ 76,749 The accompanying notes are an integral part of the financial statements. 9 Table of Contents SIERRA PACIFIC POWER COMPANY CONSOLIDATED BALANCE SHEETS (Dollars in Thousands) (Unaudited) September 30, December 31, 2009 2008 ASSETS Utility Plant at Original Cost: Plant in service $ 3,373,436 $ 3,291,708 Less accumulated provision for depreciation 1,146,371 1,102,785 2,227,065 2,188,923 Construction work-in-progress 114,539 91,067 2,341,604 2,279,990 Investments and other property, net 328 403 Current Assets: Cash and cash equivalents 58,392 21,411 Accounts receivable less allowance for uncollectible accounts: 2009 - $2,574; 2008 - $2,262 130,649 171,729 Materials, supplies and fuel, at average cost 51,268 50,132 Risk management assets (Note 6) 6,431 4,394 Intercompany income taxes receivable 48,029 64,932 Deferred income taxes 37,767 12,253 Other 14,239 17,631 346,775 342,482 Deferred Charges and Other Assets: Regulatory assets 365,899 443,932 Regulatory asset for pension plans 181,425 218,550 Risk management assets (Note 6) 4,579 2,613 Other 36,461 33,959 588,364 699,054 Assets Held for Sale (Note 12) 140,878 142,506 TOTAL ASSETS $ 3,417,949 $ 3,464,435 CAPITALIZATION AND LIABILITIES Capitalization: Common shareholder’s equity $ 994,495 $ 877,961 Long-term debt 1,362,002 1,395,987 2,356,497 2,273,948 Current Liabilities: Current maturities of long-term debt - 600 Accounts payable 66,799 109,410 Accounts payable, affiliated companies 14,822 17,433 Accrued expenses 39,435 37,787 Dividends declared - 96,800 Risk management liabilities (Note 6) 43,148 90,990 Deferred energy costs (Note 3) 104,421 28,546 Other 15,089 14,298 283,714 395,864 Commitments and Contingencies (Note 7) Deferred Credits and Other Liabilities: Deferred income taxes 348,793 287,251 Deferred investment tax credit 14,278 15,922 Accrued retirement benefits 147,238 180,209 Risk management liabilities (Note 6) 588 18,162 Regulatory liabilities 165,775 161,817 Other 71,083 107,162 747,755 770,523 Liabilities Held for Sale (Note 12) 29,983 24,100 TOTAL CAPITALIZATION AND LIABILITIES $ 3,417,949 $ 3,464,435 The accompanying notes are an integral part of the financial statements. 10 Table of Contents SIERRA PACIFIC POWER COMPANY CONSOLIDATED INCOME STATEMENTS (Dollars in Thousands) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 OPERATING REVENUES: Electric $ 265,734 $ 271,919 $ 734,386 $ 758,612 Gas 19,745 19,379 132,686 137,125 285,479 291,298 867,072 895,737 OPERATING EXPENSES: Operation: Fuel for power generation 89,125 92,845 229,119 211,137 Purchased power 25,580 64,005 92,439 251,474 Gas purchased for resale 11,269 13,760 101,457 108,288 Deferral of energy costs - electric - net 26,646 (9,384 ) 68,222 (12,572 ) Deferral of energy costs - gas - net 2,286 (725 ) 1,923 (2,296 ) Other 38,843 35,474 123,748 103,744 Maintenance 8,173 7,868 23,939 22,204 Depreciation and amortization 27,545 21,343 80,043 64,801 Taxes: Income taxes 10,445 10,602 24,275 24,213 Other than income 6,162 5,402 17,046 16,128 246,074 241,190 762,211 787,121 OPERATING INCOME 39,405 50,108 104,861 108,616 OTHER INCOME (EXPENSE): Allowance for other funds used during construction 942 1,322 2,535 11,842 Interest accrued on deferred energy (2,047 ) (454 ) (3,764 ) (1,639 ) Other income 3,792 2,367 12,299 11,331 Other expense (813 ) (749 ) (4,601 ) (5,430 ) Income taxes (226 ) (683 ) (1,651 ) (5,210 ) 1,648 1,803 4,818 10,894 Total Income Before Interest Charges 41,053 51,911 109,679 119,510 INTEREST CHARGES: Long-term debt 16,760 18,635 49,820 55,975 Other 891 1,407 4,017 4,398 Allowance for borrowed funds used during construction (864 ) (1,050 ) (2,364 ) (8,915 ) 16,787 18,992 51,473 51,458 NET INCOME $ 24,266 $ 32,919 $ 58,206 $ 68,052 The accompanying notes are an integral part of the financial statements. 11 Table of Contents SIERRA PACIFIC POWER COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Thousands) (Unaudited) Nine Months Ended September 30, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 58,206 $ 68,052 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization 80,043 64,801 Deferred taxes and deferred investment tax credit 38,782 28,472 AFUDC (2,535 ) (11,842 ) Deferred energy costs, net of amortizations 76,665 (13,727 ) Other, net 24,917 14,476 Changes in certain assets and liabilities: Accounts receivable 59,312 4,152 Materials, supplies and fuel (896 ) (3,142 ) Other current assets 3,391 5,488 Accounts payable (27,013 ) (16,267 ) Accrued retirement benefits (7,545 ) (15,789 ) Other current liabilities 2,285 2,864 Risk management assets and liabilities 1,062 (774 ) Other deferred assets (2,796 ) 858 Other regulatory assets (10,323 ) (14,162 ) Other deferred liabilities (32,505 ) (2,142 ) Net Cash from Operating Activities 261,050 111,318 CASH FLOWS USED BY INVESTING ACTIVITIES: Additions to utility plant (excluding equity related to AFUDC) (152,038 ) (165,238 ) Customer advances for construction (4,035 ) 1,933 Contributions in aid of construction 6,395 8,329 Investments and other property - net 76 1,597 Net Cash used by Investing Activities (149,602 ) (153,379 ) CASH FLOWS FROM (USED BY) FINANCING ACTIVITIES: Proceeds from issuance of long-term debt 329,324 541,968 Retirement of long-term debt (365,291 ) (436,038 ) Investment by parent company 90,300 20,000 Dividends paid (128,800 ) (78,333 ) Net Cash from (used by) Financing Activities (74,467 ) 47,597 Net Increase in Cash and Cash Equivalents 36,981 5,536 Beginning Balance in Cash and Cash Equivalents 21,411 23,807 Ending Balance in Cash and Cash Equivalents $ 58,392 $ 29,343 Supplemental Disclosures of Cash Flow Information: Cash paid during period for: Interest $ 50,387 $ 54,849 Income taxes $ 12 $ 19 Significant non-cash investing transactions: Accrued additions to utility plant as of September 30, $ 6,164 $ 8,831 The accompanying notes are an integral part of the financial statements. 12 Table of Contents CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE
